Citation Nr: 9923672	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to June 
1966, to include a tour of duty with the United States Marine 
Corps in Vietnam in 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A hearing was held before a hearing officer at the RO in 
September 1998, and the hearing officer's decision was 
entered the same month.

On appeal the veteran has presented claims of entitlement to 
increased evaluations for his service connected ulcer and 
hernia disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran participated in combat in Vietnam.

2.  The veteran has a clear diagnosis of PTSD as the result 
of his combat service.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for PTSD requires medical evidence diagnosing the condition; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  64 Fed. Reg. 32,807-808 (1999) (to be codified at 
38 C.F.R. § 3.304 (f)).  

In this case, the appellant's service personnel and medical 
records show that he entered a combat zone at Chu Lai, on 
June 7, 1965.  Thereafter, the appellant participated in 
OPERATION STARLIGHT.  OPERATION STARLIGHT, took place between 
August 18 and August 24, 1965, and is also known as the 
"Battle for Chu Lai."  The campaign was the first major 
ground action fought exclusively by American forces, and the 
operation involved 5500 Marines, and cost the lives of 
approximately 45 Marines.  Over 600 enemy personnel were 
killed.  In September 1965, upon his departure from South 
Vietnam, the appellant received a letter from the Commanding 
Officer of 2nd Battalion, 4th Marines who expressed his thanks 
for the veteran's service, "under most difficult combat 
circumstances."  In light of the foregoing, the Board finds 
that the veteran is a combat veteran of the war in Vietnam.

In September 1997, the veteran was provided a fee basis VA 
examination by Phillip Hinkle, M.D.  Dr. Hinkle reviewed the 
claims folder, and noted the veteran's recollection of 
stressful events in Vietnam involving combat action in 1965.  
Based upon this history, and other psychiatric findings the 
veteran was diagnosed with marked to severe PTSD.  

While the record shows that the veteran has also been 
diagnosed with co-existing major depression, anxiety, and 
"rule out PTSD," the Board is convinced that the appellant 
has a clear diagnosis of PTSD based on a verified stressor.  
Moreover, on review of the claims file the examination 
performed by Dr. Hinkle is shown to have been the most 
thorough.  Hence, it is assigned the greatest probative 
weight.  

Service connection for PTSD is granted.  The benefit sought 
on appeal is allowed.


ORDER

Service connection for PTSD is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

